763 So.2d 319 (2000)
Anthony A. STUART, Petitioner,
v.
STATE of Florida, Respondent.
No. SC96208.
Supreme Court of Florida.
July 13, 2000.
Anthony A. Stuart, Chipley, Florida, pro se.
Robert A. Butterworth, Attorney General, Robert J. Krauss, Senior Assistant Attorney General, Chief of Criminal Law, and Ronald Napolitano, Assistant Attorney General, Tampa, Florida, for Respondent.
PER CURIAM.
We have for review Stuart v. State, No. 98-02900 (Fla. 2d DCA June 2, 1999), which cited Leonard v. State, 731 So.2d 2 (Fla. 2d DCA 1998), quashed, 760 So.2d 114 (Fla.2000), as controlling authority. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418 (Fla.1981). As in Leonard, the State has conceded that the sentences imposed in this case are illegal because they exceed the statutory maximum for the offense. Therefore, we quash the district court's decision in this case and remand for proceedings consistent with our opinion in Maddox v. State, 760 So.2d 89 (Fla. 2000).
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.